DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on October 18, 2021. Claims 1-3 and 19 are amended; claims 7-8 and 14 are canceled; claims 21-25 are new.
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders – “device,” “unit,” and “system,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
The “memory device” of claims 1 and 19;
The “first transfer device” of claims 1, 10, and 19;
The “second transfer device” of claims 1 and 19;
The “remote plasma unit” of claims 19 and 20;
The “remote plasma system” of claims 2 and 3;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The memory device will be interpreted as either a random access memory or a read-only memory, in accordance with paragraph [0187] of the pre-grant publication.
The first and second transfer devices will each be interpreted as a robot having one or more arms, in accordance with paragraph [0071].
The remote plasma unit will be interpreted as a plasma generator in accordance with paragraph [0141].
The remote plasma system will be interpreted as a plasma generator in accordance with paragraph [0141].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 19, as well as their dependents, are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Both claims 1 and 19 have been amended to recite the sequence of: (1) transferring the substrate from a loading chamber to a wet etching chamber, and (2) transferring the substrate from the loading chamber to the holding chamber. 
As can be seen, the substrate is ostensibly transferred to two different locations from the same chamber in sequence, which is not physically possible. To advance prosecution, the examiner will provisionally interpret the transfer sequence as follows: (1) substrate from loading chamber to wet etching chamber, and (2) substrate from wet etching chamber to holding chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 5-6, 10, 12-13, and 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, US 2012/0322015, in view of Belen et al., US 2009/0218317, and Verhaverbeke et al., US 7,159,599.
Claims 1, 19-22, 24-25: Kim provides a computing system electronically coupled with and configured to provide instructions to a substrate processing system [0225]. The computing system necessarily includes a processor as well as a “computer readable recording medium with a code or program for executing the substrate treatment method,” whereby the Office is taking this latter component as being functionally equivalent to a RAM or ROM. 
Kim executes the steps of:
Transferring a substrate from a holding chamber (1100) to a loading chamber (1310) with a first robot arm (1225) (Fig. 1);
Evacuating the loading chamber (1310) to vacuum [0091-92]; 
Transferring the substrate from the loading chamber (1310) to a process chamber (1330) with a second robot arm (1326) (Fig. 18);
Transferring the substrate from the process chamber (1330) to a treatment chamber (1340) in vertical alignment to and coupled with the loading chamber (1310) via the second robot arm (1326) [0130, 0199];
Transferring the substrate from the treatment chamber (1340) to the loading chamber (1310) with the second robot arm (1326) (S260 – Fig. 20);
Removing the vacuum conditions from the loading chamber [0175];
Transferring the substrate from the loading chamber to the holding chamber with the first robot arm (Fig. 20);
Wherein a single remote plasma source is shared between two treatment chambers [0118, 0134, 0137].
In the embodiment of Figure 20, the treatment chamber’s (1340) access port is provided only on the transfer chamber side (1320) [0202]. As such, in order to return the processed substrate to the holding chamber, the second robot (1326) must remove the substrate from the treatment chamber (1340) and then provide it to the loading chamber (1310), which has access ports disposed on both the transfer and holding chamber sides. It appears, though, that the treatment chamber (1340) is spaced laterally from the loading chamber (1310), rather than being vertically aligned, as the claim requires. Even so, as delineated by Figure 8, Kim already discloses embodiments in which two treatment chambers (1340) are disposed directly above two loading chambers (1310), respectively. Given that, firstly, no structural or pragmatic barrier exists to the stacking of the treatment chamber of Figure 20 atop a loading chamber and, secondly, Kim expressly states that the enumerated embodiments may be combined [0223], it would have been obvious to vertically orient the treatment chamber of Figure 20 atop a loading chamber. Concretely, the ensuing embodiment would comprise two sets of stacked chambers, as Figure 8 shows, with the treatment chambers having access ports only on the transfer chamber side. By providing two sets of stacked chambers, throughput can be enhanced relative to the Figure 20 embodiment, which includes only one treatment chamber and one loading chamber.
Alternatively, it would have been obvious to remove or seal those treatment chamber ports which open to the corresponding holding chambers, as this would nullify the need for continuous decompression operations, thereby reducing costs [0203]. 
Separately, the showerhead of Kim’s treatment chamber (1340) does not appear to be partitioned into different regions (Fig. 4). In supplementation, Belen discloses a plasma chamber comprising a showerhead constituted by a central distribution region (230) and an edge distribution region (231), whereby a partition separates the two (Fig. 2). An inlet assembly (212) comprising a fluid channel provides gas to both regions, whereby this organization promotes uniformity 
Lastly, regarding the new material specifying a “wet etching station,” Kim prescribes a separate cleaning step following processing in a first chamber, although this step is not “wet” [0035-0036]. In supplementation, Verhaverbeke provides a cluster tool comprising both dry (900) and wet (200) processing sections, whereby the wafer is transferred to a wet cleaning station following dry processing (Fig. 6). At the wet station, Verhaverbeke performs etching using hydrofluoric acid (8, 60ff). In view of this disclosure, the prior art has demonstrated that a post-process etch can be capably achieved under both wet and dry conditions, whereby the selection of either alternative is obvious over the other. 
Claim 2: Given that Kim’s processing methods, governed by the computer system, involve gas delivery, the computer system must necessarily provide instructions regarding gas delivery.
Claim 3: Kim provides a number of gases, any of which can be considered a “precursor.”
Claims 5-6: Kim provides plasma to remove substrate material [0100, 0122]. Those limitations drawn to the content of the substrate, e.g., “silicon oxide material,” are not germane to patentability, as expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claim 10: Any one of the cassettes (C) disposed at the front of Kim’s apparatus can be taken as the “storage chamber.”
Claim 12: Kim’s processing chamber is capable of executing etching [0035], whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 13: Kim executes processing recipes wherein the substrate is transferred to plural process chambers in succession [0178]. 
Claim 23: Verhaverbeke demonstrates that the technique of purging a chamber interior with an inert gas is known in the art (29, 5-6). 
Claims 4, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Belen and Verhaverbeke, and in further view of Iwabuchi, US 2006/0245852.
Claims 4, 11: Kim is silent regarding the aspect of heating within the loading chamber. However, as Iwabuchi evidences, thermally regulating the load lock environment is known in the art. Figure 3 depicts a pair of stacked loading chambers, whereby the bottom chamber pre-heats the substrate before its transfer to a processing chamber [0054]. It would have been obvious to thermally season the substrate to reduce subsequent processing times, thereby improving efficiency [0059]. 
Claim 9: Iwabuchi purges the loading chamber with an inert gas [0040].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716